Citation Nr: 0842414	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-39 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome, with lactose intolerance (IBS).

2.  Entitlement to an effective date earlier than October 6, 
2003, for the grant of service connection for irritable bowel 
syndrome, with lactose intolerance (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1979 
to May 1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted, in pertinent part, service 
connection for IBS, assigning a 10 percent rating, effective 
October 6, 2003.  

Additional evidence was submitted to the Board in September 
2008, accompanied by a written waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2008); see also 
Disabled American Veterans (DAV) v. Sec'y of Veteran's 
Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

In filing his VA Form 9 appeal to the Board, the veteran 
contends that he never received a statement of the case 
(SOC), although the record shows the RO mailed him an SOC in 
July 2005.  There is a presumption of regularity under which 
it is presumed that government officials "have properly 
discharged their official duties."  Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (VA need only mail notice to the 
last address of record for the presumption to attach).  
Notwithstanding this, the RO has accepted that the veteran 
filed a substantive appeal of the current issues in a timely 
manner and the veteran's claim was certified to the Board in 
January 2006.  


FINDINGS OF FACT

1.  The veteran's IBS is not manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.

2.  The veteran had active service between September 1979 and 
May 1990, and his original claim of entitlement to service 
connection for IBS was received by VA on October 6, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected irritable bowel syndrome, 
with lactose intolerance (IBS), have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.114, Diagnostic Code (DC) 7319 (2008)

2.  The criteria for an effective date earlier than October 
6, 2003, for the grant of service connection for irritable 
bowel syndrome, with lactose intolerance (IBS), have not been 
met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice 
regarding the initial service connection claim by letter 
dated in October 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.

The October 2003 notification did not advise the veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, after the 
veteran disagreed with the effective date assigned, the RO 
issued an SOC in July 2005, informing the veteran regarding 
the laws and regulations governing degrees of disability for 
IBS and the assignment of effective dates.  The veteran has 
not alleged any prejudice as a result of the subsequent 
notice provided by the SOC, nor has any been shown.  
Furthermore, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490.  As the veteran was granted service connection and 
assigned an evaluation and effective date, the Secretary had 
no obligation to provide further notice under the statute.  
Id.  As such, any defect with respect to the content of the 
notice was non-prejudicial.  Additionally, in a November 2008 
written statement the veteran's representative provided 
argument regarding those issues.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations regarding the existence and severity of 
his IBS disability.  No benefit could come from providing a 
separate examination regarding the effective date of the 
claim as the determinative matter is when the claim was 
filed.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

I.  Initial Increased Rating Claim

The RO granted service connection for IBS in March 2004, 
assigning a 10 percent rating with an effective date of 
October 6, 2003.  The veteran contends that he is entitled to 
a higher rating for his IBS disability because he has 
constant abdominal pain and bloating.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
IBS is rated under 38 C.F.R. §4.114, DC 7319.  Under DC 7319 
a non-compensable rating is warranted for mild irritable 
colon syndrome, spastic colitis, mucous colitis, etc., 
manifested by disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent rating is 
warranted for moderate irritable colon syndrome manifested by 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating requires severe irritable 
colon syndrome manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114 DC 7319.

A VA examination was conducted in January 2004.  The examiner 
noted that he reviewed the veteran's claim file.  The veteran 
reported that during service he was diagnosed with irritable 
bowel syndrome and lactose intolerance, and since that time 
he has been on a special diet, eliminating milk products and 
some sugars.  He also reported that since 1991 he has 
constant discomfort in his upper abdomen every day.  The 
veteran reported that he has bloating that goes down and then 
returns in the morning, but that he never has nausea or 
vomiting with this problem.  It was noted that he does not 
have intermittent diarrhea and constipation.  He does 
complain of a great deal of flatus.  His treatment consists 
of Lactinex-type tablets, which he takes and gets some 
relief, however he does not take the Lactinex tablets on a 
daily basis.  Physical examination revealed that the veteran 
was well developed, and in no acute chronic distress at the 
moment, but that he does have upper abdominal distention and 
some slight upper abdominal tenderness to deep palpitation.  
A diagnosis of lactose intolerance should be considered the 
main diagnosis, and the veteran does have a typical history 
of irritable bowel syndrome, was given.  

December 2004 VA treatment records note that the veteran's 
chief complaint was constipation and loose stools, and that 
he has had this problem for years.  His main reason for the 
appointment was to document his complaints.  An assessment of 
irritable bowel syndrome was given. 

A VA examination was conducted in April 2005, and the 
examiner noted that he reviewed the veteran's records.  The 
veteran reported that some time he still has abdominal 
cramping, particularly if he strays off of his diet or if he 
inadvertently takes certain fluids.  It is somewhat a trial 
and error basis to properly adjust his diet.  He admits to 
some nausea, rarely vomiting, and a considerable amount of 
constipation and occasionally diarrhea.  He described the 
constipation on a daily basis and that it is apparently 
episodic; sometimes he has intermittent diarrhea from this.  
Physical examination revealed that the veteran is cooperative 
and a rather good historian.  Examination reveals a patient 
that does not appear acutely ill, has no evidence of anemia, 
and that his abdomen is flat, generally non-tender, and has 
no organmegaly.  Auscultation of the abdomen reveals normal 
peristaltic sounds.  Diagnoses of lactose intolerance and 
irritable bowel syndromes were given.

An August 2005 VA gastroenterology procedure report indicates 
that the veteran's chief complaint was alternating 
constipation with diarrhea, and that he reported that on a 
daily basis he has constipation in the morning, followed by 
bloating with abdominal cramping and diarrhea in the evening.  
An impression of a polyp in the ascending colon was removed 
was given.  

April 2008 VA treatment records note that the veteran has a 
history of irritable bowel syndrome for many years and that 
his primary complaint was of bloating accompanied by 
abdominal distension, intermittent abdominal pain, 
constipation with straining, and occasional hemetaochezia.  
An assessment of history of irritable bowel syndrome, 
constipation predominant, and overall diet poor in fruits and 
vegetables, was given.  

Under DC 7319 ratings in excess of 10 percent for IBS are not 
assignable unless the disability manifests diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  See 38 C.F.R. § 4.114.  Despite 
the fact that the medical evidence of record indicates that 
the veteran suffers from diarrhea and constipation, the 
competent medical evidence of record does not indicate that 
the veteran has more or less constant abdominal distress.  
Indeed, the April 2005 VA examination report notes that the 
veteran has abnormal cramping when he strays off his diet, 
which suggests that cramping is not more or less constant.  
It was noted that the veteran has considerable constipation 
and diarrhea, but it was not noted that these symptoms cause 
near-constant distress or pain.  Likewise, the April 2008 VA 
treatment report notes that although the veteran has 
constipation and bloating, he has only intermittent abdominal 
pain.  The Board does recognize that the January 2004 VA 
examination report notes that the veteran reported constant 
discomfort in his upper abdomen.  However, on physical 
examination it was noted that he was in no acute chronic 
distress.  Similarly, the August 2005 VA gastroenterology 
report indicates that the veteran complained of daily 
cramping.  The Board finds that the medical reports of record 
that contain the veteran's self-reported complaints of 
constant discomfort or pain to have limited probative value, 
as they are merely a recitation of the veteran's self-
reported and unsubstantiated medical history.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history is not transformed into medical evidence simply 
because it was transcribed by a medical professional).  The 
competent medical evidence of record does not indicate that 
the veteran has more or less constant abdominal distress and 
a rating in excess of 10 percent for IBS is not warranted 
under DC 7319.  38 C.F.R. § 4.114.

In numerous documents of record the veteran states that the 
severity of his IBS disability merits a higher rating.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, notably the numerous VA 
examination reports, which show that the criteria for a 
disability rating higher than 10 percent have not been met.  
Competent medical experts make these opinions and the Board 
is not free to substitute its own judgment for that of such 
experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.114 DC 7319.

At no time since the effective date of service connection, 
October 6, 2003, has the veteran's disability met or nearly 
approximated the criteria for a rating in excess of 10 
percent, and staged ratings are not for application.  See 
Fenderson v. West, 12 Vet. App. at 126-27.

Where the schedular rating is found to be inadequate, the 
claim may be referred to the VA Director of Compensation and 
Pension Service for an extraschedular rating. 38 C.F.R. § 
3.321 (2008).  The determination of whether a claimant is 
entitled to an extraschedular rating under § 3.321(b) is a 
three-step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular rating for that service-connected 
disability is inadequate.  There must be a comparison between 
the level of severity and symptomatology of the service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

While the veteran has reported interference with employment, 
there is no evidence of record, other than his very general 
statements, regarding such interference.  Moreover, 
interference with employment was not noted in any of his VA 
examinations.

Comparing the level and symptomatology of the veteran's IBS 
disability to the rating schedule, the degree of disability 
and symptomatology, such as constipation and diarrhea, are 
contemplated by the rating schedule, particularly 38 C.F.R. § 
4.114 DC 7319, the assigned schedular rating is, therefore, 
adequate, and no referral for an extraschedular rating is 
required.

II.  Earlier Effective Date Claim

In March 2004, the RO granted service connection for 
irritable bowel syndrome with lactose intolerance, assigning 
an effective date of October 6, 2003, the date of receipt of 
the claim.  The veteran contends that he is entitled to a 
retroactive effective date of May 3, 1990, the date of his 
discharge from the Navy, for the grant of service connection 
for IBS.   

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
date following separation.  Id.

In this case, the veteran separated from military service in 
May 1990.  His original service connection claim for IBS was 
received by the RO on October 6, 2003.  While the veteran has 
argued that the effective date for the grant of entitlement 
to service connection should date back to the date that he 
separated from service, the record fails to show any claim 
for IBS or any other disability, or any communication which 
could reasonably be construed as a claim, between his 
separation from service in May 1990, and October 6, 2003.

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefits to... be paid under the 
laws administered by the Secretary"). Therefore, since the 
veteran's service connection claim was received more than one 
year after his separation from military service, the 
effective date of the award may be no earlier then the date 
of the receipt of the claim, which in this case is October 6, 
2003.

The preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than October 6, 
2003; there is no doubt to be resolved; and an earlier 
effective date is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.











ORDER

Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome, with lactose intolerance (IBS), is 
denied.

Entitlement to an effective date earlier than October 6, 
2003, for the grant of service connection for irritable bowel 
syndrome, with lactose intolerance (IBS), is denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


